PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/863,681
Filing Date: 5 Jan 2018
Appellant(s): Fong et al.



__________________
Gretchen A. DeVries (Reg. No. 72,505)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Wallach Discloses Transmitting the Claimed “Persistent Map” or “Updated Map” of Independent Claims 1, 8, 18, and 28 From a First Mobile Cleaning Robot to a Second Mobile Cleaning Robot.  

	
	Appellant argues that Wallach fails to disclose transmitting a persistent map or an updated map from a first robot to a second robot. Specifically, applicant argues that cited paragraph [0047] fails to disclose a persistent map and instead that the map stored by the Wallach reference is not transmitted to a second mobile cleaning robot. However, Wallach discloses a means for a navigator robot i.e. a first robot to move about its environment in order to create a dynamic map which is a current 2d or 3d map of the robot’s environment to coincide with a static map previously supplied, updating the static map with the dynamic information (Wallach [0047] see also [0048-0049] wherein the static map may be loaded onto the navigator prior to the creation of the dynamic mapping). Paragraphs [0069-0070] of Wallach discloses how the navigator is able to control additional i.e. secondary robots by sending them information, such 

Wallach and Kuhara Disclose a Server Computer Configured to Provide a Version of a Persistent Map or a Persistent Map Update Upon Receiving a Request from a Mobile Cleaning Robot Requesting Access to the Persistent Map or the Persistent Map Update. 

	Appellant argues that the combination of Wallach and Kuhara fail to disclose a request to transmit a persistent map to an additional robot. As stated in office action 9/6/2020 examiner conceded that Wallach does not explicitly disclose “upon receiving a request form a first mobile 

The Obviousness Rejection of Dependent Claims 7 and 17 is proper. 

	Appellant argues that Wallach fails to disclose merging the first updated map with the second updated map to create an updated persistent map, and instead Wallach only uses one robot for the navigation and mapping of the environment. However, Wallach [0061] discloses a means for updating a dynamic map of the environment using an extracted temporary map gathered from the robot navigators in the environment. Additionally, Wallach discloses that multiple robots may 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE T JOHNSON/Examiner, Art Unit 3664       
05/05/2021 
                                                                                                                                                                                                 Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664   

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal